DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 10/12/2021).

Claim Objections
Claim 4 is objected to because of the following informality:  in line 4, “an occupant” should be --the occupant--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25
In claim 21 lines 3 and 5, the use of “its” is improper.
Claim 23 recites the limitation "the lower end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites the limitation "the lower end portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 22 and 25 are also rejected for the same reasons above due to their dependency from at least claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13, and 26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (U.S. Patent 7,549,672 B2).
Regarding claim 1, Sato et al. (at least Figs. 1-23) discloses a restraint system 22 for helping to protect an occupant P of a vehicle having a roof and a cabin with a seat 21 for the occupant, comprising: 
an airbag 25 having a stored condition within the vehicle seat 21 and being inflatable to deploy laterally in the cabin to a deployed condition extending across the width of the seat in front of the occupant P, wherein the airbag is configured to utilize the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration into the airbag (the airbag being fixed to the seat is configured to utilize the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration into the airbag).
Regarding claims 2, 3, and 26, Sato et al. (at least Figs. 1-23) discloses the restraint system, 
(claim 2) wherein the airbag 25 is positioned in a base 21a of the seat 21 (at least column 13 lines 14-27);  
(claim 3) wherein the airbag 25 is positioned in a seatback 21b of the seat 21 (at least Figs. 1-23);
(claim 26) wherein the airbag 25 is configured to be free from reliance on vehicle structure positioned forward of the vehicle seat 21 as a reaction surface (at least Figs. 1-23; the airbag provides a reaction surface in response to occupant penetration into the airbag even without any vehicle structure positioned forward of the vehicle seat 21; therefore, the airbag 25 is configured to be free from reliance on vehicle structure positioned forward of the vehicle seat 21 as a reaction surface).
Regarding claim 13, Sato et al. (at least Figs. 1-23) discloses an airbag module comprising the restraint system of claim 1 and further comprising a housing 23 configured to be mounted in the vehicle seat 21 and an inflator 24 for providing inflation fluid for inflating the airbag 25.
Claims 1, 3, 4, 13, 14, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rickenbach et al. (U.S. Patent 10,336,283 B2).
Regarding claim 1, Rickenbach et al. (at least Figs. 1-13) discloses a restraint system for helping to protect an occupant 10, 15 of a vehicle 100 having a roof and a cabin with a seat 20 for the occupant, comprising: 
an airbag 150, 450, 550, 650, 750, 850, 1150, 1350 having a stored condition within the vehicle seat 20 and being inflatable to deploy laterally in the cabin to a deployed condition extending across the width of the seat in front of the occupant 10, 15, wherein the airbag is configured to utilize the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration into the airbag  (the airbag being fixed to the seat is configured to utilize the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration into the airbag).
Regarding claims 3, 4, 14, 21, 22, 25, and 26, Rickenbach et al. (at least Figs. 1-13) discloses the restraint system, 
(claim 3) wherein the airbag 150, 450, 550, 650, 750, 850, 1150, 1350 is positioned in a seatback of the seat 20 (at least Figs. 1, 8-13);
(claim 4) further comprising at least one tether 670, 870, 1170A, 1170B, 1370 having a first end connected to the airbag 650, 850, 1150, 1350 and a second end 
(claim 14) further comprising: a sensor 110, 115, 1210, 1215 for sensing the occurrence of an event for which deployment of the airbag 150, 450, 550, 650, 750, 850, 1150, 1350 is desired and producing a signal indicative thereof; and a controller 120, 125, 130, 1220, 1225, 1230 connected to the sensor and, in response to receiving the signal, actuating an inflator 160, 460, 660, 760, 860, 1360 to inflate the airbag 150, 450, 650, 750, 850, 1350 to the deployed condition;
(claim 21) wherein the airbag 650, 1150, 1350 is a component of an airbag module that is installed in the vehicle seat 20, the airbag being connected to the vehicle seat via its connection to the airbag module; wherein the restraint system further comprises at least one tether 670, 1170A, 1170B, 1370 having a first end connected to the airbag remotely from its connection to the airbag module and an opposite second end connected to the vehicle seat remotely from the airbag module (at least Figs. 6, 11, 13);
(claim 22) wherein the airbag 650, 1150, 1350 has a lower end portion connected to the seat 20 via the airbag module and an upper end portion connected to the seat via the at least one tether 670, 1170A, 1170B, 1370 (at least Figs. 6, 11, 13);
(claim 25) wherein the at least one tether 670, 1170A, 1170B, 1370 is connected to the vehicle seat 20 behind the seated occupant (at least Fig. 11);
(claim 26) wherein the airbag 650, 1150, 1350 is configured to be free from reliance on vehicle structure positioned forward of the vehicle seat 20 as a reaction surface (at least Figs. 6, 11, 13).
Regarding claim 13, Rickenbach et al. (at least Figs. 1-13) discloses an airbag module comprising the restraint system of claim 1 and further comprising a housing configured to be mounted in the vehicle seat 20 and an inflator 160, 460, 660, 760, 860, 1360 for providing inflation fluid for inflating the airbag 150, 450, 650, 750, 850, 1350 (at least column 9 lines 20-23, column 11 lines 44-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rickenbach et al. (U.S. Patent 10,336,283 B2) in view of Sato et al. (U.S. Patent 7,549,672 B2).
Regarding claims 2 and 23, Rickenbach et al. (at least Figs. 1-13) discloses the claimed invention wherein the at least one tether 1170A, 1170B is connected to a seatback of the vehicle seat 20 (Fig. 11) (claim 23) but does not specifically disclose wherein the airbag is positioned in a base of the seat (claim 2), and wherein the lower end is connected to a seat base of the vehicle seat (claim 23). Sato et al. (at least Figs. 1-23) discloses that it is known in the art to provide a restraint system 22 for helping to protect an occupant P of a vehicle having a roof and a cabin with a seat 21 for the occupant, wherein an airbag 25 is positioned in a base 21a of the seat (at least column 13 lines 14-27) (claim 2), and wherein a lower end is connected to a seat base 21a of the vehicle seat 21 (at least column 13 lines 14-27) (claim 23). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the airbag of Rickenbach et al. positioned and connected in a base 21a of the vehicle seat 21 according to the teachings of Sato et al., in order to achieve the desirable result of providing the airbag in an alternative stored location.
Regarding claim 15 and 27, Rickenbach et al. (at least Figs. 1-13) discloses a restraint system for helping to protect an occupant 10, 15 of a vehicle 100 having a roof and a cabin with a seat 20 for the occupant, comprising: 
an airbag 150, 450, 550, 650, 750, 850, 1150, 1350 having a stored condition within the vehicle seat 20 and being inflatable to deploy laterally in the cabin to a 
first 1170A and second 1170B tethers each having a first end connected to the airbag 1150 and a second end connected to the vehicle seat (via pretensioner 1180) behind the occupant, the first and second tethers being configured to transmit the energy of an occupant penetrating the airbag to the vehicle seat such that the airbag utilizes the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration (Fig. 11) (claim 15);
wherein the airbag 1150 is configured to be free from reliance on vehicle structure positioned forward of the vehicle seat 20 as a reaction surface (claim 27).
But Rickenbach et al. does not specifically disclose the airbag having a stored condition within a base of the vehicle seat (claim 15).  
Sato et al. (at least Figs. 1-23) discloses that it is known in the art to provide a restraint system 22 for helping to protect an occupant P of a vehicle having a roof and a cabin with a seat 21 for the occupant, comprising: an airbag 25 having a stored condition within a base 21a of the vehicle seat (at least column 13 lines 14-27).
Claims 1-4, 13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (U.S. Patent 5,636,862) in view of Sato et al. (U.S. Patent 7,549,672 B2).
Regarding claim 1, Cheung et al. (Figs. 1-3) discloses a restraint system 40 for helping to protect an occupant of a vehicle 10 having a roof and a cabin 12 with a seat 24 for the occupant, comprising: 
an airbag 44 having a stored condition within the vehicle seat 24 and being inflatable to deploy laterally in the cabin to a deployed condition in front of the occupant, wherein the airbag is configured to utilize the vehicle seat as a reaction surface for restraining the movement of the airbag in response to occupant penetration into the airbag.
But Cheung et al. does not specifically disclose the airbag being inflatable to deploy laterally in the cabin to a deployed condition extending across the width of the seat in front of the occupant.  
Sato et al. (at least Figs. 1-23) discloses that it is known in the art to provide a restraint system 22 for helping to protect an occupant P of a vehicle having a roof and a cabin with a seat 21 for the occupant, comprising: an airbag 25 having a stored condition within the vehicle seat and being inflatable to deploy laterally in the cabin to a deployed condition extending across the width of the seat in front of the occupant P. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Cheung et al. according to the teachings of Sato et al., in order to achieve the desirable result of the airbag being inflatable to deploy laterally in the cabin to a deployed condition extending 
Regarding claims 2-4 and 21-26, Cheung et al. (Figs. 1-3) discloses the restraint system 40,  
(claim 2) wherein the airbag 44 is positioned in a base 25 of the seat 24 (at least column 4 lines 32-34);
(claim 3) wherein the airbag 44 is positioned in a seatback 26 of the seat 24 (Figs. 1-3);
(claim 4) further comprising at least one tether 70 having a first end connected to the airbag 44 and a second end connected to the vehicle seat 24, the at least one tether being configured to transmit the energy of an occupant penetrating the airbag to the vehicle seat;
(claim 21) wherein the airbag 44 is a component of an airbag module 40 that is installed in the vehicle seat 24, the airbag being connected to the vehicle seat via its connection to the airbag module; wherein the restraint system further comprises at least one tether 70 having a first end 72 connected to the airbag 44 remotely from its connection to the airbag module 40 and an opposite second end 74 connected to the vehicle seat 24 remotely from the airbag module 40 (Figs. 1-3);
(claim 22) wherein the airbag 44 has a lower end portion 54 connected to the seat 24 via the airbag module 40 and an upper end portion 50 connected to the seat 24 via the at least one tether 70 (Figs. 1-3);
(claim 23) wherein the lower end 54 is connected to a seat base of the vehicle seat (at least column 4 lines 32-34) and at least one tether 70 is connected to a seatback 26 of the vehicle seat 24 (Fig. 1-3);
(claim 24) wherein the lower end portion 54 is connected to a first lateral side of the vehicle seat 24 and at least one tether 70 is connected to an opposite lateral side of the vehicle seat 24 (Figs. 1-3);
(claim 25) wherein the at least one tether 70 is connected to the vehicle seat 24 behind the seated occupant (Figs. 1-3);
(claim 26) wherein the airbag 44 is configured to be free from reliance on vehicle structure positioned forward of the vehicle seat 24 as a reaction surface (Figs. 1-3).
Regarding claim 13, Cheung et al. (Figs. 1-3) discloses an airbag module 40 comprising the restraint system of claim 1 and further comprising a housing 43 configured to be mounted in the vehicle seat 24 and an inflator 42 for providing inflation fluid for inflating the airbag 44.
Claims 1, 3-6, 21, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (U.S. Patent 10,870,408 B2) in view of Sato et al. (U.S. Patent 7,549,672 B2).
Regarding claim 1, Garnier et al. (Figs. 1-5) discloses a restraint system 10 for helping to protect an occupant 70 of a vehicle having a roof and a cabin with a seat 20 for the occupant, comprising: 
an airbag 30 having a stored condition within the vehicle seat 20 and being inflatable to deploy laterally in the cabin to a deployed condition in front of the occupant, wherein the airbag is configured to utilize the vehicle seat as a reaction surface for 
But Garnier et al. does not specifically disclose the airbag being inflatable to deploy laterally in the cabin to a deployed condition extending across the width of the seat in front of the occupant.  
Sato et al. (at least Figs. 1-23) discloses that it is known in the art to provide a restraint system 22 for helping to protect an occupant P of a vehicle having a roof and a cabin with a seat 21 for the occupant, comprising: an airbag 25 having a stored condition within the vehicle seat and being inflatable to deploy laterally in the cabin to a deployed condition extending across the width of the seat in front of the occupant P. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag of Garnier et al. according to the teachings of Sato et al., in order to achieve the desirable result of the airbag being inflatable to deploy laterally in the cabin to a deployed condition extending across the width of the seat in front of the occupant to provide better frontal protection during impact. 
Regarding claims 3-6 and 21, 22, 24-26, Garnier et al. (Figs. 1-5) discloses the restraint system 10,  
(claim 3) wherein the airbag 30 is positioned in a seatback 22 of the seat 20 (Figs. 1-5);
(claim 4) further comprising at least one tether 40, 50, 60 having a first end 42, 52, 62 connected to the airbag 30 and a second end 44, 54, 64 connected to the vehicle 
(claim 5) further comprising first 40 and second 50, 60 tethers each having a first end 42, 52, 62 connected to the airbag 30 and a second end 44, 54, 64 connected to the vehicle seat 20 on opposite lateral sides 26, 28 of the vehicle seat 20, the first and second tethers being configured to transmit the energy of an occupant 70 penetrating the airbag 30 to the vehicle seat 20 (Figs. 1-5); 
(claim 6) wherein the second end 44, 54, 64 of each tether 40, 50, 60 is connected to the vehicle seat 20 behind the vehicle occupant 70 (Figs. 1-5);
(claim 21) wherein the airbag 30 is a component of an airbag module that is installed in the vehicle seat 20, the airbag being connected to the vehicle seat via its connection to the airbag module; wherein the restraint system further comprises at least one tether 40, 50, 60 having a first end 42, 52, 62 connected to the airbag 30 remotely from its connection to the airbag module and an opposite second end 44, 54, 64 connected to the vehicle seat 20 remotely from the airbag module (Figs. 1-5);
(claim 22) wherein the airbag 30 has a lower end portion (portion or airbag 30 mounted to first side 26 of seat frame 24) connected to the seat 20 via the airbag module and an upper end portion (portion of airbag 30 connected by 52) connected to the seat 20 via the at least one tether 50 (Figs. 1-5);
(claim 24) wherein the lower end portion (portion or airbag 30 mounted to first side 26 of seat frame 24) is connected to a first lateral side 26 of the vehicle seat 20 and at least one tether 40 is connected to an opposite lateral side of the vehicle seat 20 (Figs. 1-5);
(claim 25) wherein the at least one tether 40, 50, 60 is connected to the vehicle seat 20 behind the seated occupant 70 (Figs. 1-5);
(claim 26) wherein the airbag 44 is configured to be free from reliance on vehicle structure positioned forward of the vehicle seat 24 as a reaction surface (Figs. 1-3).

Allowable Subject Matter
Claims 7-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614